                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRY LEO KRAMER,                                   Case No. 19-cv-04168-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.                                          Re: Dkt. Nos. 16, 17
                                  10     JACOB GUTIERREZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Terry Leo Kramer, an inmate at California Medical Facility in Vacaville,

                                  14   California, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. In the Order of

                                  15   Service, the Court found that the complaint stated a cognizable claim against defendant Gutierrez

                                  16   for excessive force and for violation of the Fourteenth Amendment and ordered service upon

                                  17   Defendant Gutierrez. Dkt. No. 12. The Court dismissed certain claims and defendants with leave

                                  18   to file an amended complaint to address specified deficiencies. Id. Now pending before the Court

                                  19   are Plaintiff’s requests to “moot” this case so that he may exhaust administrative remedies and file

                                  20   an amended complaint after he has “filed in required state courts.” Dkt. No. 16; Dkt. No. 17 at 1.

                                  21   The Court construes these requests as a notice of voluntary dismissal.

                                  22          Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure provides that a plaintiff may

                                  23   voluntarily dismiss an action without a court order by filing a notice of dismissal before the

                                  24   opposing party serves either an answer or a motion for summary judgment. See Fed. R. Civ. P.

                                  25   41(a)(1)(A)(i). Here, Defendant Gutierrez has yet been served. Accordingly, the Court GRANTS

                                  26   Plaintiff’s requests and DISMISSES this action without prejudice pursuant to Rule 41(a)(1)(A)(i).

                                  27          The Court declines to address whether Plaintiff is required to exhaust his claims.

                                  28   However, the Court notes that although this action has been dismissed without prejudice, if
                                   1   Plaintiff seeks to exhaust administrative remedies as required by the Prison Litigation Reform Act,

                                   2   Pub. L. No. 104-134, 110 Stat. 1321 (1996) (“PLRA”), he may not move to reopen this action

                                   3   after exhausting his administrative remedies. The PLRA requires that an inmate exhaust available

                                   4   administrative remedies before filing suit, even if the inmate fully exhausts remedies while the suit

                                   5   is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see Vaden v. Summerhill,

                                   6   449 F.3d 1047, 1051 (9th Cir. 2006) (where administrative remedies are not exhausted before the

                                   7   prisoner sends his complaint to the court it will be dismissed even if exhaustion is completed by

                                   8   the time the complaint is actually filed). If Plaintiff has dismissed this action in order to exhaust

                                   9   his administrative remedies with respect to the claims alleged in this action, Plaintiff would be

                                  10   required to file a new action after exhausting his administrative remedies. The PLRA does not

                                  11   require that an inmate seek relief in the state courts prior to seeking relief under 42 U.S.C. § 1983.

                                  12   The requirement that state court remedies be exhausted applies to federal habeas petitions
Northern District of California
 United States District Court




                                  13   challenging the fact or length of the petitioner’s confinement. See 28 U.S.C. § 2254(b), (c); Rose

                                  14   v. Lundy, 455 U.S. 509, 515-16 (1982).

                                  15          The Clerk shall enter judgment in favor of Defendants and close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 8/23/2019

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
